UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
VADIM BABYREV,
                                                                      No. 19 CV 11693-LTS
                                   Petitioner,

                 -against-

BRIAN BELFI et al.,

                                    Respondents.
-------------------------------------------------------x

                                                    ORDER

                 The Court, having reviewed the petition and having found that the interests of

justice require the appointment of counsel for Petitioner in this habeas corpus matter, hereby

appoints Bobbi C. Sternheim, Esq., as counsel for Petitioner Vadim Babyrev pursuant to the

Criminal Justice Act, 18 U.S.C. § 3006A.

        SO ORDERED.

Dated: New York, New York
       January 24, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge
Copy Mailed to:           Vadim Babyrev
                          Kirby Forensic Psychiatric Center
                          600 East 125th St
                          Wards Island, NY 10025




APPNTCNSLORD.DOCX                                          VERSION JANUARY 24, 2020                   1
